PER CURIAM
Defendant was convicted on 5 counts of an indictment: burglary in the first degree with a deadly weapon, ORS 164.225; criminal mischief in the second degree, ORS 164.354; menacing, ORS 163.190; carrying a dangerous weapon with intent to use, ORS 166.220; and theft in the third degree, ORS 164.043. The court imposed a total of 60 months imprisonment on the first 4 counts. Defendant acknowledges that the sentences are within the maximum allowed by law but contends that they constitute cruel and unusual punishment. We have no authority to review a presumptive sentence. State v. Cook, 108 Or App 576, 580, 816 P2d 697 (1991), rev den 312 Or 588 (1992).
The state concedes that the court erred in sentencing defendant to a jail term of 6 months on count 5. We accept the concession. Theft in the third degree is a class C misdemeanor, for which the maximum allowable term of imprisonment is 30 days. ORS 161.615.
Remanded for resentencing on conviction for theft in the third degree; otherwise affirmed.